— Sentence unanimously vacated, on the law, and defendant remanded to Supreme Court, Onondaga County, for resentencing. Memorandum: The court erred in sentencing defendant to a period of intermittent incarceration in excess of four months for one crime and, at the same time, sentencing him to a term of probation for another crime (Penal Law § 65.00 [1]; § 60.01 [2] [d]). (Appeal from sentence of Supreme Court, Onondaga County, Gorman, J. — improper sentence.) Present — Doerr, J. P., Denman, Green, Pine and Schnepp, JJ.